Citation Nr: 0509140	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Mary McBay


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for PTSD.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty and his alleged in-
service stressor has not been corroborated by official 
records or any other supportive evidence.

3.  There is no competent evidence that links the veteran's 
diagnosis of PTSD, first shown many years after service, to a 
verified in-service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2002 rating decision; the 
February 2003 Statement of the Case; the December 2003 and 
August 2004 Supplemental Statements of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated September 2001, May 
2002, and February 2005 informed him of the types of evidence 
that would substantiate his claim; that he could obtain and 
submit private evidence in support of his claim; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim for service connection for PTSD, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in May 2002, prior to the September 2002 RO 
rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for PTSD, and to respond 
to VA notice.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
September 2001, May 2002, and February 2005 correspondence 
and asked him to identify all medical providers who treated 
him for PTSD.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in February 2003, which did not result in a diagnosis of 
PTSD.  While there is additional competent evidence of the 
claimed psychiatric disorder, it was first diagnosed many 
years post-service, the veteran did not engage in combat with 
the enemy, and there is no evidence of verification of the 
veteran's claimed in-service stressor or competent evidence 
that suggests a link between PTSD and a verified in-service 
stressor.  Under these circumstances, the Board finds that 
the record provides sufficient findings upon which to 
adjudicate this appeal and there is no duty to provide 
another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty as a cook from October 1967 
to October 1969.  He served in Vietnam from April 1968 to 
April 1969.  He alleged at his December 2003 Decision Review 
Officer (DRO) hearing that he has PTSD based on his Vietnam 
service.  He claimed that on March 6, 1968, his unit (271st 
Aviation Company) was located at Can Tho and was hit by 
mortar rounds and a ground attack.  He stated that at around 
3:00 a.m., the enemy entered the perimeter of the base and 
the unit began to sustain hits from mortar rounds.  The 
veteran had an M16 and began returning fire along with the 
other soldiers.  The battle ensued for about 45 minutes until 
the unit received air support, and the enemy fell back.  The 
next morning, he saw bodies and pieces of bodies strewn over 
the airfield.  After the attack, the veteran heard that a 
couple of army infantry soldiers he was with all evening were 
killed.  He could not remember their names.  The veteran 
acknowledged that this was the only traumatic incident in 
which he was involved; however, he stated that he couldn't 
sleep well because he was so afraid the entire time he was 
there.  When the DRO pointed out that the veteran was not in 
Vietnam on March 6, 1968, the veteran stated that the 
incident may have occurred in 1969, but he was sure it was 
March 6. 

The veteran's personnel records reveal that he was in Vietnam 
from April 25, 1968 to April 24, 1969; these records, to 
include his DD 214, do not show that the veteran received any 
medals or decorations evincing combat service.  

The veteran's service medical records show no complaints, 
symptoms, diagnosis, or treatment for PTSD.  However, the 
veteran completed reports of medical history in July 1965 and 
in July 1967.  In both reports (completed prior to service) 
the veteran indicated by checked box that he had a history of 
depression or excessive worry.  In a report of medical 
history completed in August 1969 (upon completion of 
service), he indicated by checked box that he never had a 
history of depression or excessive worry.  Both the veteran's 
induction and separation examination were normal insofar as 
his mental condition is concerned.  

In October 2001, the veteran submitted a written statement in 
which he described his military experiences and PTSD 
stressor(s).  He stated that he was stationed in Kontum, 
Vietnam, approximately 50 miles from the demilitarized zone 
(DMZ).  He stated that his unit was hit daily with mortar 
rounds.  He then described the March 6, 1968 incident.  In 
his October 2001 statement, he stated that the fighting 
lasted approximately three hours.  He was also able to 
identify the army soldiers that he spent time with prior to 
the attack, and who died during the fighting.  He provided 
the names of two individuals (because of privacy concerns, 
identified in this decision only as H.R.A. and G.D.A).  
During the fighting, the veteran stated that he fired at 
least 42 rounds.  The next morning, he saw blood and bodies 
everywhere.  The sights, as well as the smell of gunpowder 
and the eerie silence caused him to become nauseated.  When 
he learned that H.R.A. and G.D.A. had been killed, he had a 
hot flash and his hair stood on edge.  He realized that he 
could have been killed, and he still has feelings of loss and 
survivor guilt.  

The veteran states that after coming home from Vietnam, he 
has become a different person.  He has trouble sleeping, has 
nightmares, and must constantly cope with the "Demons of 
War".  He becomes easily angered and frustrated.  He is 
often depressed and he sometimes has thoughts of killing 
himself and other people. He has flashbacks whenever he hears 
sirens, sees helicopters, hears a car backfire, etc.  

The veteran submitted a statement from his girlfriend who has 
known him for 30 years.  She substantiated the veteran's 
current symptoms and noted that he has trouble keeping 
employment.  

Post service medical records show that the veteran has been 
treated at a VA Medical Center in Dallas.  In March 2001, he 
reported that he experienced mortar attacks, rocket attacks, 
and penetration by the Vietcong/NVA approximately twice a 
week.  His MISS and MMPI-2 protocol PTSD scales were 
significant for symptoms of PTSD, depression, and anxiety.  
He was diagnosed with PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 45 (indicating serious 
symptoms).  He also attended group therapy session until 
2002.  

The veteran underwent a VA psychiatric examination in 
February 2003.  He reported substantially the same in-service 
history and current symptoms as noted above.  He also noted 
that he has no hobbies and his libido had decreased.  He is 
not looking forward to anything.  Upon examination, the 
clinician found that the veteran was casual and neat in his 
attire.  He was cooperative and goal oriented.  He was 
oriented as to time (except the exact date), place, and 
person.  He was able to organize his thoughts and express 
himself.  His affect was mild to moderate tension and 
anxiety.  His mood was moderately depressed; intellect was 
average; memory was good; judgment was good; and insight was 
little.  There were no psychosis, delusions, hallucinations, 
or organicity.  He had  a few holes in his memory.  The 
clinician diagnosed the veteran with depression and assigned 
a GAF score of 75 (indicating symptoms that are not even 
mild).  He noted that there were holes in the veteran's story 
that caused the clinician to not want to make a diagnosis of 
PTSD. 

Center for Unit Records Research (CURR) documents that H.R.A. 
was indeed killed on March 6, 1968 due to an aircraft 
incident.  There is no record of the man identified as G.D.A.  
Another veteran with initials G.D.A. (but with a different 
middle name than that given by the veteran) died of his 
wounds on January 25, 1968.  The records revealed a Viet Cong 
attack on Can Tho Army airfield on January 13, 1969, 
resulting in the casualties.  The records also verify an 
attack against Ca Mau on March 5, 1968.    There are no 
records of any attack or casualties in March 1969.  




Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A review of the claims file shows no indication of PTSD 
during service or for many years thereafter.  The service 
personnel records show that the veteran was a cook while on 
active duty; they do not show that he received any 
decorations evincing combat service.  

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  Following a VA psychiatric examination, 
the psychiatrist noted that "there are holes in his (the 
veteran's) story that cause me not to wish to make the 
diagnosis post traumatic stress disorder".  Nevertheless, 
there is competent evidence of a diagnosis of PTSD linked to 
alleged in-service stressors.  Thus, this appeals turns on 
the question of whether the veteran's alleged in-service 
stressor has been verified.  

The veteran contends that the only traumatic event that he 
experienced was an attack on his Can Tho base on March 6, 
1968.  The Board finds that the veteran was not even in 
Vietnam on March 6, 1968.  Specifically, service personnel 
records show that he was in Vietnam from April 25, 1968 to 
April 24, 1969.  The veteran then testified at his hearing 
that it might have been March 6, 1969.  The records from CURR 
fail to show that any such attack occurred on that date.  
Furthermore, the veteran states that part of the trauma of 
the battle was the fact that two acquaintances (H.R.A. and 
G.D.A. were killed in the attack).  CURR verified the death 
of H.R.A. on the date that the veteran specified (March 6, 
1968) but again, this was before the veteran was in Vietnam.  
Regarding G.D.A., the Board finds that the closest possible 
match for the person identified by the veteran, was killed on 
January 25, 1968, which was also before the veteran was in 
Vietnam.  The Board finds that thorough attempts to verify 
the veteran's stressor have been unsuccessful, and have only 
served to reveal damaging inconsistencies in his testimony.   

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressor has not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  The veteran's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a verified in-service stressor.  (Emphasis added.)  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


